Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Japanese references cited in the information disclosure statement have been considered with respect to the provided English abstracts, the formulas in the references, the relevancy in the provided International Search Report and the discussion of the references in the specification.
Specification
The disclosure is objected to because of the following informalities:
The variables B1 and B2 are nor defined. The teachings that Pb(B1,B2)O3 is a relaxor does not clearly define what elements or combination of elements for B1 and B2 applicants consider as part of their invention. The only relaxor compounds exemplified in the specification are Pb(Mg1/3Nb2/3)O3 and Pb(Mgx/3Iny/2Nb2x/3+y/2)O3, where x and y are each the molar amount of lead magnesium niobate and lead indium niobate in the solid solution piezoelectric single crystal. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	These claims are indefinite since the variables B1 and B2 are nor defined. The teachings that Pb(B1,B2)O3 is a relaxor does not clearly define what elements or combination of elements for B1 and B2 applicants for B1 and B2 consider as part of their invention.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The claimed method and resulting solid solution piezoelectric single crystal comprising lead titanate and lead magnesium niobate or lead titanate, lead indium niobate and lead magnesium niobate are not taught or suggested by the cited art of record. The closest art is U.S. patent 8,119,024 which corresponds with JP 2009-280413, which is discussed in the specification. The process of the reference does not include or suggest the claimed raw material particle size range nor the claimed compositional uniformity of a 100 mm long single crystal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/5/21